UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    Lissette Vega-Ruiz,                                                     10/4/2019

                                  Plaintiff,
                                                                    1:17-cv-01804 (SDA)
                      -against-
                                                                    OPINION AND ORDER
    Montefiore Medical Center,

                                  Defendant.


STEWART D. AARON, United States Magistrate Judge:

          Plaintiff Lissette Vega-Ruiz (“Plaintiff” or “Vega-Ruiz”) moves, in limine, “to preclude any

references [at trial] to the fact that she was not her mother’s health care proxy, guardian, or

health care decision maker.” (Not. of Motion, ECF No. 69.)1 For the following reasons, Plaintiff’s

motion in limine is DENIED.

                                               BACKGROUND

I.        Relevant Facts

          This is an action alleging violations of Title III of the Americans with Disabilities Act

(“ADA”), 42 U.S.C. § 12181, et seq.; Section 504 of the Rehabilitation Act, 29 U.S.C. § 794; Section

1557 of the Patient Protection and Affordable Care Act, 42 U.S.C. § 18116; the New York State

Human Rights Law, New York Executive Law § 296, et seq.; and the New York City Human Rights

Law, New York City Administrative Code § 8-101, et seq. (Am. Comp., ECF No. 9, ¶¶ 31-82.) Vega-

Ruiz, who was born deaf and communicates through American Sign Language (“ASL”), alleges



1
 In deciding this motion, the Court has considered Plaintiff’s Memorandum of Law (Pl.’s Mem., ECF No.
69-1); the memorandum of law submitted by Defendant Montefiore Medical Center (“Montefiore” or
“Defendant”) (Def.’s Mem., ECF No. 74); and Plaintiff’s reply memorandum. (Pl.’s Reply, ECF No. 75.)
that she accompanied her mother to Montefiore on three occasions between March 2014 and

March 2015. (See id. ¶¶ 13-19.) During each of these hospital visits, Vega-Ruiz asserts that either

she or her mother requested an ASL interpreter in order for Plaintiff to communicate about her

mother’s condition and care. (See id. ¶¶ 14, 16, 20, 21.) Despite her requests, Plaintiff asserts

that Montefiore did not provide her with an ASL interpreter, to which she was entitled, and she

was damaged. (See id. ¶¶ 20, 21, 49, 59, 69, 80.) Montefiore admits that it did not provide ASL

interpreters to Plaintiff, but disputes that any services were requested. See Vega-Ruiz v.

Montefiore Med. Ctr., No. 17-CV-01804, 2019 WL 3080906, at *1 (S.D.N.Y. July 15, 2019).

II.    Summary Judgment Decision

       Prior to the parties’ consent to my authority for all purposes (Consent, ECF No. 72),

Defendant filed a motion for summary judgment before District Judge Swain, which she denied

in its entirety. Vega-Ruiz, 2019 WL 3080906, at *6. In denying Defendant’s motion, Judge Swain

noted that, pursuant to the relevant ADA regulation, a public accommodation, like a hospital,

must furnish auxiliary aids and services, such as ASL interpreters, to “companions who are

individuals with disabilities.” See id. at *3 (citing 28 C.F.R. § 36.303(c)(1)). “[T]he regulation

defines ‘companion’ to include ‘a family member, friend, or associate of an individual seeking

access to, or participating in, the goods, services, facilities, privileges, advantages, or

accommodations of a public accommodation, who, along with such individual, is an appropriate

person with whom the public accommodation should communicate.’” See id. at *3 (citing 28

C.F.R. § 36.303(c)(1)(i)). The term “appropriate person” is not defined by the regulation. See id.

As Judge Swain noted, “[t]he regulation includes a requirement that the Hospital provide

effective communication to ‘a family member’ accompanying a patient, without any qualification


                                                2
as to the relationship of such family member.” Id. Defendant had argued that, because Plaintiff

was not her mother’s healthcare proxy, Defendant was not required to provide to Plaintiff

auxiliary aids and services, such as ASL interpreters. See id. Judge Swain rejected this argument,

holding that Plaintiff had “framed a genuine issue of material fact as to whether she was a

‘companion’ within the meaning of the regulation.” Id.

III.    Plaintiff’s Motion In Limine to Preclude

        Plaintiff now seeks to preclude at trial any reference to evidence that Plaintiff was not her

mother’s health care proxy, guardian or health care decision maker (hereinafter, “Proxy

Evidence”). (Pl.’s Mem. at 1.) Plaintiff argues that references to such evidence would confuse the

jury, since Judge Swain found that the ADA does not limit the definition of “companion” to a

health care proxy, guardian or heath care decision maker. (Id. at 1-3.)

        In opposition to Plaintiff’s motion, Defendant asserts that Proxy Evidence is directly

relevant to the question of whether Plaintiff was a “companion” under the ADA. (See Def.’s Mem.

at 3-4.) According to Defendant, “[a]lthough the fact that [Plaintiff] was not her mother’s ‘health

care proxy,’ ‘guardian,’ or ‘health care decision maker’ may not be determinative for evaluating

whether she was a ‘companion,’ it is still certainly relevant.” (Id. at 3.) Defendant also argues that

Plaintiff has not made a showing of any prejudice that would result from admitting Proxy

Evidence at trial. (See id. at 4.)

        On reply, Plaintiff argues, among other things, that Proxy Evidence would be prejudicial

“because the jury may be confused about who would qualify as a ‘companion’ rather than

whether plaintiff was afforded effective communication.” (Pl.’s Reply at 1-2.)




                                                  3
                                        LEGAL STANDARDS

       A “district court's inherent authority to manage the course of trials” encompasses its

authority to rule on in limine motions. See Luce v. United States, 469 U.S. 38, 41 n.4 (1984). “The

purpose of an in limine motion is to aid the trial process by enabling the Court to rule in advance

of trial on the relevance of certain forecasted evidence, as to issues that are definitely set for

trial, without lengthy argument at, or interruption of, the trial.” Palmieri v. Defaria, 88 F.3d 136,

141 (2d Cir. 1996) (internal quotations omitted).

       While “[i]rrelevant evidence is not admissible,” Fed. R. Evid. 402, the Rules of Evidence do

not “limit a party’s right to introduce before the jury evidence that is relevant to the weight or

credibility of other evidence.” Fed. R. Evid. 104(e). Relevant evidence may be excluded only “if

its probative value is substantially outweighed by a danger of one or more of the following: unfair

prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or needlessly

presenting cumulative evidence.” Fed. R. Evid. 403; see also S.E.C. v. Tourre, 950 F. Supp. 2d 666,

675-76 (S.D.N.Y. 2013) (“When evidence is challenged on an in limine motion, it should only be

precluded when it is ‘clearly inadmissible on all possible grounds.’”) (citation omitted)).

                                           DISCUSSION

       The Court finds that the Proxy Evidence is relevant to the issue of whether Plaintiff was a

“companion” under the ADA, which is one of the very issues to be tried in this case, as articulated

by Judge Swain in her summary judgment opinion. Vega-Ruiz, 2019 WL 3080906, at *3. Thus, the

Proxy Evidence is admissible. Furthermore, the Court finds that the probative value of the Proxy

Evidence is not substantially outweighed by a danger of unfair prejudice, confusing the issues or

misleading the jury, which appear to be the Rule 403 grounds being invoked by Plaintiff.


                                                 4
         Plaintiff has not identified any unfair prejudice in admitting the Proxy Evidence at trial.

The only claim of prejudice put forward by Plaintiff is that “the jury may be confused about who

would qualify as a ‘companion’ rather than whether Plaintiff was afforded effective

communication.” (Pl.’s Reply at 2.) However, confusion is not prejudice.

         Furthermore, the Court finds no real danger of the Proxy Evidence confusing the issues or

misleading the jury. The central concept is one that is easy for the jury to understand, i.e., even

if an individual is not a healthcare proxy, guardian or health care decision maker, she nevertheless

can be a “companion” under the ADA. Notwithstanding the foregoing, to avoid even the hint of

any possibility of jury confusion, the Court would entertain a proposed jury instruction on the

point.

                                           CONCLUSION

         For the foregoing reasons, Plaintiff’s Motion in Limine is DENIED.

Dated: New York, New York
       October 4, 2019

                                              SO ORDERED.


                                              ________________________________
                                              STEWART D. AARON
                                              United States Magistrate Judge




                                                  5
